Title: To Benjamin Franklin from John Bondfield, 15 June 1779
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 15 June 1779
By advices yesterday from Bilboa a vessel arrived at that port from Salem which place he left the 8 May. The Frigates the Queen of France, the Warren and the Ranger on a Cruize fell in with a small fleet of Transports from New York bound to Georgia, took eight of them loaden with Arms Amunition Artillery & Stores with many Officers on board and sent them into Boston.
The Spanish Fleet from Ferrol lay in the Bay of Currona when the post came away. The Operation of Spain attract the Commercial Attention we flatter ourselves the measures pursueing will cause a fall in the Insurances and admit the reasuming the Trade with the United States that the high rate of the Premiums have for some time Suspended I have the honor to be with due respect Sir your very hhb Servant
John Bondfield
His Excellency B. Franklin
 
Addressed: His Excellency / Benjamin Franklin / Plenipontiaries des Etats Unies / a / Paris
Notation: John Bondfield. Bordeaux 15e. juin 1779.
